Citation Nr: 9935653	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  97-34 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for calcific bursitis 
or tendonitis of the right shoulder.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Entitlement to total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU), prior to September 4, 1997.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from January to July 1960, 
from October 1961 to August 1970, and from September 1972 to 
October 1983.  This case last came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions in 
which the regional office (RO) in Montgomery, Alabama denied 
the appellant's claims of entitlement to service connection 
for a right shoulder disorder and a left leg disorder, as 
well as his claim of entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU).  

In July 1999, the Board remanded the case to the RO with 
instructions that the appellant be scheduled for a video-
conference hearing.  This hearing was scheduled for the 
morning of September 27, 1999, but technical difficulties 
apparently delayed the start of the hearings.  The appellant 
became anxious about the delay and submitted a written 
statement in which he withdrew his claims; he then left 
without participating in a hearing.  Three days later, the 
appellant submitted another written statement in which he 
recanted his withdrawal and explained the circumstances under 
which it was submitted.  He did not indicate a desire for any 
additional hearing.  The Board construes the appellant's 
written statement of September 27, 1999 to constitute a 
withdrawal of the appellant's request for a hearing before 
the Board.  Since there does not appear to be any outstanding 
request from the appellant for any type of hearing, the case 
is ready for appellate review.

As noted in the July 1999 Board remand, the appellant has 
been granted service connection for post-traumatic stress 
disorder (PTSD) and assigned a 100 percent rating for the 
disorder, effective from September 4, 1997.  TDIU is not an 
available benefit for a VA compensation beneficiary who has a 
total schedular rating.  See VAOPGCPREC 6-99 (Precedent 
Opinion of the General Counsel of the VA).  A 100 percent 
schedular evaluation being granted renders the issue of 
entitlement to TDIU moot, as of the assigned effective date.  
However, the appellant applied for TDIU in May 1993, based on 
his service-connected back disability.  The issue of 
entitlement to TDIU, from May 1993 to September 1997, 
therefore remains before the Board and the issues are as 
delineated on the title page of this decision.  The issue of 
entitlement to TDIU prior to September 4, 1997 will be 
addressed in the REMAND section which follows the ORDER 
section in the decision below.

Finally, it is noted that service connection has also been 
granted for a low back disorder that is said to include 
episodic left sciatica.  In view of the contentions advanced, 
and the development that has been undertaken, the service 
connection for a left leg disorder is taken to be other than 
sciatica from the back disorder.  Nothing in this decision 
should be taken as affecting that disorder in any way.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal on the service 
connection claims has been obtained by the RO.

2.  Although there is evidence of record indicating the 
manifestation of a right shoulder disorder many years after 
service, the competent evidence of record does not establish 
that the appellant currently has any disability of the right 
shoulder that is related to service.  

3.  The evidence does not establish that the appellant 
suffers from any left leg disorder, separate from the left 
leg symptomatology related to the service-connected back 
disability.  The appellant has not submitted medical evidence 
of any current diagnosis of, or treatment for, a left leg 
disorder other than sciatica that is related to service.  

4.  The appellant also has not submitted medical evidence of 
any nexus between any current left leg or right shoulder 
disorder and any disease or injury incurred during service to 
justify a belief by a fair and impartial individual that the 
claims are well-grounded.


CONCLUSION OF LAW

The appellant has not submitted evidence of well-grounded 
claims for service connection for a right shoulder disorder 
or for a left leg disorder.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For purposes of consideration of a claim for VA benefits, a 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well-grounded.  38 U.S.C.A. § 5107(a).  As defined 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter Court), a well-grounded claim 
is one which is plausible, meritorious on its own, or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A person who submits a claim has, by statute, the 
duty to submit evidence that a claim is well-grounded.  The 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. § 
5107(a).  Where such evidence is not submitted, the claim is 
not well-grounded, and the initial burden placed on the 
person who submits a claim is not met.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  See also Caluza v. Brown, 
7 Vet. App. 498 (1995).  Where the determinative issue 
involves medical causation or medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Lay assertions cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. § 
5107(a); if no cognizable evidence is submitted to support a 
claim, the claim cannot be well grounded.  Id. 

It is noted that there are Social Security Administration 
records that are not on file.  While they are considered 
necessary to the issue of a TDIU, they are not considered to 
be necessary to the instant claims.  Those records, while 
showing disabling manifestations at the time of the award of 
disability benefits would not shown the etiology or onset of 
the pathology necessary for considerations of service 
connection.  Thus, as those records are not indicated for 
consideration of these issues, the Board concludes that a 
decision as to these issues can be undertaken without 
obtaining those records.  See e.g. Holoway v. Brown, 4 Vet. 
App. 454 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Additionally, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  
In the absence of proof of a present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The evidence 
in this case shows no evidence of any left leg disability 
other than that residual to the service-connected back 
disability and denial of the claim is warranted on the basis 
that the claim is not well grounded as there is no current 
disability.  

The appellant contends that he suffered in-service from a 
right shoulder injury and that he continues to suffer from 
right shoulder problems as a consequence of the alleged in-
service injury.  He further contends that he suffers from a 
left leg disorder that is related to service.  The appellant 
testified during his August 1994 personal hearing at the RO 
that, when his back gets inflamed, the pain shoots down his 
left leg to his toes and that it also goes up between his 
shoulders.  See Hearing Transcript p. 2 and p. 9.  

A former superior who served with the appellant between 1972 
and 1974, submitted a written statement, dated in March 1996, 
in which he stated that he knew that the appellant hurt his 
right shoulder during that time, that the appellant would not 
go to the hospital for treatment of the right shoulder injury 
and that he assumed that the appellant's shoulder got better.  
However, the service medical records contain no complaint of, 
or treatment for, a right shoulder injury.

The service medical records show that the appellant underwent 
medical examinations in October 1975, in November 1979, 
sometime in 1982, and in August 1983, but he never voiced any 
complaints of right shoulder pain or offered any information 
about a right shoulder injury.  The examination reports 
contain no reference to any abnormal findings concerning the 
right shoulder or the left leg, apart from the left leg 
sciatica.  A treatment note, dated in October 1981, indicates 
that the appellant was seen for complaints of low back pain 
and that he was advised to consider swimming.  There was no 
mention of any right shoulder pathology.  The report of the 
August 1983 retirement examination indicates that the 
appellant suffered from low back pain with episodic sciatica, 
but there is nothing mentioned about any other left leg 
condition.  

The first post-service indication of right shoulder pathology 
is found in outpatient clinic records from Ft. McCleellan, 
dated in June 1993- almost ten years after the appellant's 
separation from service.  The clinical impression was chronic 
impingement, right shoulder.  After an April 1994 
radiographic examination revealed a large calcium deposit in 
the area of the supraspinatus muscle without any evidence of 
an acute injury, the diagnosis was changed to calcific 
tendonitis/bursitis of the right shoulder.  There is no 
mention in the post-service outpatient clinic records of any 
left leg symptomatology that is not linked to the back 
disability.

The lay evidence of record indicates that the appellant may 
have incurred some sort of right shoulder injury in service 
which caused pain and limitation of motion, but there is no 
medical evidence of record that indicates that any such 
injury did not resolve without any complications or 
residuals.  Lay evidence is not sufficient to medically 
establish a chronically disabling condition.  The appellant 
has not provided any medical evidence, except the statement 
of his opinions contained in his written statements and 
hearing testimony, to establish that the calcific tendonitis 
that he currently suffers from is a residual of the alleged 
right shoulder injury or that he currently has any left leg 
disorder that involves something other than the symptoms 
caused by the back disability; and his statements are not 
competent evidence as to medical diagnosis or causation.  
Moray v. Brown, 5 Vet. App. 463 (1993), Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Further, there is no 
medical evidence which indicates that the right shoulder 
condition the appellant currently has is related to service, 
and such would be required to make the claims plausible.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).

Because the appellant's claims are not well-grounded, the VA 
is under no duty to assist the appellant in further 
development of either claim.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  It is also noted, 
however, that there is no allegation that there are records 
that could be obtained that could make either claim well-
grounded.

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision because the evidence needed 
to well-ground these claims is essentially similar to that 
needed to allow them and the appellant has been informed as 
to what is needed.  Thus there is no prejudice in the Board 
entering a decision on the subissue of whether the claims 
were well-grounded.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claims are well-grounded 
would be pointless and, in light of the law cited above, 
would not result in a determination favorable to him.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 49,747 
(1992).

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its October 1994 rating decision in which 
the appellant was informed that the service medical records 
were negative for any evidence of right shoulder pathology 
suffered in-service and that there was no medical evidence 
demonstrating a left leg disorder separate from the pathology 
caused by the service-connected back disability.  
Furthermore, as the foregoing explains the need for competent 
medical evidence of current disability, and competent medical 
evidence linking the disability to the appellant's active 
duty service, the Board views its discussion as sufficient to 
inform the appellant of the elements necessary to complete 
his application for service connection for a right shoulder 
disorder and for a left leg disorder.  Thus, the Board 
concludes that the notice required in Robinette has been 
satisfied.

Since the appellant has failed to present competent medical 
evidence that he currently suffers from any left leg 
pathology separate from that caused by the back disability 
and since he has failed to present competent medical evidence 
that his claims of the right shoulder and left leg disorders 
are plausible, that is, he has failed to present medical 
evidence that links either of the alleged conditions to 
service, the claims for service connection for these 
disorders must be denied as not well-grounded.  Dean v. 
Brown, 8 Vet. App. 449 (1995).


ORDER

Well-grounded claims for entitlement to service connection 
for a right shoulder disorder and for a left leg disorder not 
having been submitted, the claims are denied.


REMAND

As noted above, the appellant applied for TDIU in May 1993, 
based on his service-connected back disability and the issue 
of entitlement to TDIU, prior to September 4, 1997, is still 
before the Board.  As this is a procedural matter, and an 
increased rating claim, a lengthy well-grounded determination 
is not needed at this time.  

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159.  
This duty to assist involves obtaining potentially relevant 
medical reports.  Lind v. Principi, 3 Vet. App. 493, 494 
(1992) (federal agencies).  Furthermore, it has been resolved 
in various cases, essentially, that although SSA disability 
decisions are not controlling for VA purposes, they are 
pertinent to the adjudication of a claim for VA benefits, and 
that the VA has a duty to assist the veteran in gathering SSA 
records.  Collier v. Derwinski, 1 Vet. App. 413 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992); and Brown v. Derwinski, 2 
Vet. App. 444 (1992).

Review of the evidence of record indicates that the appellant 
was granted Social Security Administration (SSA) disability 
benefits, with an onset date of October 1991.  The SSA 
disability benefits, according to indications, were granted 
based on the appellant's lumbar spine disorder which was 
noted to result in moderately severe pain that left him 
unable to perform even sedentary levels of physical exertion 
on a sustained basis due to that pain.  The List of Exhibits 
associated with the November 1992 SSA Administrative Law 
Judge (ALJ) decision included an October 1991 disability 
report, a December 1991 vocational report, a January 1992 
reconsideration disability report and a December 1991 
consultative examination report, among others.  None of these 
reports have been associated with the claims file.

In light of the above considerations, the case is REMANDED 
for the following:

1.  The RO should obtain copies of all 
the documents listed in the SSA List of 
Exhibits that are not currently of record 
and associate them with the claims file.  
Any other records used in making the SSA 
determination should also be associated 
with the claims file.  The appellant's 
assistance in obtaining this information 
should be solicited as needed.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  After completion of the above, the RO 
should again adjudicate the appellant's 
claim for a total rating based on 
individual unemployability prior to 
September 4, 1997, on the basis of all 
the evidence of record and with 
application of all appropriate legal 
theories.  The RO should also 
specifically discuss the holding of the 
Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no 

opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

